Citation Nr: 0924659	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served on active duty in the U.S. Army from 
February to March 1994 and from December 2003 to February 
2005.  He also served in the Army National Guard.  His 
service records show that he had active duty for training 
from January to April 1989, January to April 1990, in October 
1994, and from September to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the RO that, in 
pertinent part, denied service connection for bilateral 
hearing loss and tinnitus.

In a submission dated in October 2006, the appellant raised 
the issue of his entitlement to service connection for sleep 
apnea.  Inasmuch as it does not appear from the record that 
that issue has been adjudicated, it is referred to the RO for 
further action, as appropriate.


FINDINGS OF FACT

1.  A bilateral hearing disability was noted at the time of 
the appellant's entry into service in 1988; his disability 
did not undergo a chronic or permanent worsening during 
service and is not shown to have become manifest to degree of 
10 percent or more during the one-year period following his 
separation from active duty in February 2005.

2.  The appellant has tinnitus; it is at least as likely as 
not that the condition can be attributed to medication 
prescribed for treatment of a service-connected disability.


CONCLUSIONS OF LAW

1.  A hearing disability was not incurred in or aggravated by 
service; a sensorineural hearing disability may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385, 4.85 (2008).

2.  Resolving reasonable doubt in the appellant's favor, 
tinnitus is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for 
bilateral hearing loss and tinnitus.  He maintains that his 
hearing loss was aggravated by service and that his tinnitus 
can be attributed to medication prescribed for treatment of a 
service-connected disability.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of correspondence sent to the 
appellant in April 2005 and April 2006, the RO informed the 
appellant of the information and evidence required to 
substantiate his claims and of his and VA's respective duties 
for obtaining the information and evidence.  He was also 
informed of the manner in which ratings and effective dates 
are assigned for awards of disability benefits.  Although the 
totality of the required notice was not provided until after 
the claims were initially adjudicated, the claims were 
subsequently re-adjudicated in a December 2006 statement of 
the case, thereby correcting any defect in the timing of the 
notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service treatment 
records have been obtained, as have records of post-service 
VA medical treatment.  He has not identified and/or provided 
complete releases for any additional evidence that exists and 
can be procured.  An etiological opinion was obtained in 
August 2005.  Inasmuch as the examiner examined the 
appellant, reviewed the claims file, and provided a detailed 
rationale for his conclusions, the Board finds the opinion 
adequate.  No further development action is required.

II.  The Merits of the Appeal

A.  Hearing Loss

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  Ordinarily, in order to 
prove service connection, there must be (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2008), and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).

If a disorder noted at the time of a veteran's examination, 
acceptance, and enrollment into service undergoes a chronic 
or permanent increase in severity during service, it is 
presumed that the disability was aggravated by service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
Aggravation may not be conceded, however, if the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b).

If a veteran serves 90 days or more of active, continuous 
service after December 31, 1946, and an organic disease of 
the nervous system-such as sensorineural hearing loss-
becomes manifest to a degree of 10 percent or more during the 
one-year period following his separation from that service, 
service connection for the condition may be established on a 
presumptive basis, notwithstanding that there is no in-
service record of the disorder.  See 38 U.S.C.A. § 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008); Splane 
v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) (holding 
that the presumptions set out in 38 U.S.C.A. § 1112 apply to 
pre-service disabilities, as well as to disabilities first 
manifested after service).  The presumption may be rebutted 
by affirmative and competent evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2008).

In the present case, the Board finds that a bilateral hearing 
disability was noted at the time of the appellant's entry 
into service in 1988.  When the appellant was examined for 
service enlistment in December 1988, audiometric testing 
revealed auditory thresholds 40 decibels or greater at 
4000 Hertz, bilaterally.  Those results satisfy VA's 
definition of a hearing disability.  See 38 C.F.R. § 3.385 
(2008) (indicating that, for VA purposes, impaired hearing is 
considered to be a disability if the auditory threshold at 
500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  Because a hearing disability was "noted" at 
the time of the appellant's initial entry into service, the 
presumption of soundness is inapplicable.

With regard to aggravation, the Board finds that the 
preponderance of the evidence establishes that the 
appellant's pre-existing hearing disability did not undergo a 
chronic or permanent worsening during any of his documented 
periods of service.  In May 2005, a VA examiner opined that 
there was evidence of an increase in disability (a "standard 
threshold shift") in the appellant's right ear, but not the 
left, during the period from 2003 to 2005.  In August 2005, a 
VA examiner indicated that further information with respect 
to the appellant's dates of service did not warrant a change 
in the prior opinion.  Later in August 2005, however, the 
examiner who performed the original VA examination in May 
2005 provided an addendum to his prior report(s).  After 
reviewing the claims file a second time, and taking specific 
note of the results of in-service audiometric testing 
(including the results of two anomalous tests in November 
2004), the examiner concluded, in essence, that the appellant 
did not experience a medically significant decrease in 
auditory acuity (a "standard threshold shift") in either 
ear during any period of duty prior to 1997, or during his 
period of active duty from December 2003 to February 2005.  
Inasmuch as the examiner cited specific data in support of 
his conclusions, and provided a thorough discussion of the 
rationale therefor, the Board finds it the most probative 
piece of evidence on the matter.  Because the greater weight 
of the evidence establishes that the appellant's hearing 
disability did not increase in severity during service, 
service connection cannot be granted on the basis of 
aggravation.

Nor can service connection be established on the basis of the 
one-year presumption set out at 38 C.F.R. §§ 3.307 and 3.309.  
The record shows that the appellant underwent VA audiometric 
testing in May 2005; just a few months after his release from 
his second period of active duty.  He was found to have 
puretone thresholds of 15, 10, 15, 70, and 70 decibels in his 
right ear and 10, 10, 10, 40, and 55 decibels in his left ear 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 41.25 for the right ear and 
28.75 for the left ear.)  Additionally, he had speech 
discrimination scores of 90 percent in the right ear, and 88 
percent in the left.  Under 38 C.F.R. § 4.85 and Table VI, 
these results correspond to level II acuity in each ear; 
which, in turn, warrants no more than a zero percent 
(noncompensable) rating under Table VII.  There is no other 
evidence to show that the appellant's hearing disability 
became manifest to a degree of 10 percent or more during the 
one-year period following his separation active duty in 
February 2005 and, therefore, no basis for establishing 
service connection for hearing loss under the provisions of 
38 C.F.R. §§ 3.307 and 3.309.  The appeal of this issue must 
be denied.

B.  Tinnitus

Under the law, service connection is warranted where the 
evidence of record shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2008); 38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In the present case, the Board finds that the evidence 
supports the appellant's claim for service connection for 
tinnitus.  A VA examiner opined in August 2005 that there was 
"no evidence that tinnitus was due to or aggravated by 
acoustic trauma during [the appellant's service]."  The 
examiner noted, however, that "[a]t least one medication 
taken by the [appellant] during the 1990s and currently has a 
known adverse effect of tinnitus."  The only medications 
identified by the examiner were Trazodone and Lisinopril; 
both of which have been prescribed for treatment of service-
connected disabilities (namely, depression, insomnia, and 
hypertension).  Because the appellant's tinnitus has been 
linked by competent evidence to medication prescribed for 
service-connected disability, service connection is warranted 
on a secondary basis.  The evidence, at a minimum, gives rise 
to a reasonable doubt on the question.  38 C.F.R. § 3.102 
(2008).  Service connection for tinnitus is therefore 
granted.




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


